Citation Nr: 1042613	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a right knee 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case was previously before the Board in September 2009.  At 
that time, the Board remanded the Veteran's claim for further 
development.  For reasons explained more fully below, the Board 
does not find substantial compliance with its previous remand 
instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance).  

The appeal is thus REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its September 2009 remand, the Board sought further 
development of the Veteran's claim.  Specifically, the Board 
asked the RO/AMC to seek records of the Veteran's April 1955 
hospitalization in Virginia, to obtain the Veteran's most recent 
VA outpatient records, and to provide the Veteran with a VA 
examination.  

A review of the Veteran's claims file reveals that the first two 
instructions were followed.  The Veteran's most recent VA 
outpatient records were obtained and associated with the 
Veteran's claims file, and they were reviewed in the AMC's July 
2010 Supplemental Statement of the Case.  Further, the AMC sought 
to obtain records of the Veteran's 1955 hospitalization, but the 
National Personnel Records Center responded that these records 
were not available as they were not listed on the index of 
retired records and were most likely destroyed in a fire.  

In its September 2009 remand, the Board also instructed that the 
Veteran be provided with an examination and etiological opinion.  
The Board asked the examiner to provide an opinion as to whether 
the Veteran's currently diagnosed is related to his active 
service or any incident therein.  The remand further instructed 
the examiner to acknowledge the Veteran's report of a continuity 
of symptomatology since service.

The Veteran underwent a VA joints examination in June 2010.  The 
examiner diagnosed the Veteran as suffering from degenerative 
joint disease of the right knee.  The examiner also stated that 
the Veteran's right knee disability was not caused by or a result 
of his active service.  The examiner based her opinion on the 
facts that the Veteran's service treatment records only noted an 
injury to his left knee, and that there is no record of the 
Veteran seeking treatment for his right knee from 1956 to 1999.

The Board finds that the examiner's opinion is insufficient due 
to the lack of an adequate supporting rationale.  First, the 
Board notes that though limited service treatment records have 
been obtained and associated with the claims file, the Veteran's 
complete service treatment records are unavailable, and that in 
any event, it is not proper to use lack of contemporaneous 
service treatment records as the basis for forming a negative 
opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the Veteran's report of in-service injury and 
instead relied on the absence of evidence in the Veteran's 
service medical records to provide a negative opinion).

Further, the examiner relied on the lack of contemporaneous 
medical records from 1956 to 1999 in determining that the 
Veteran's right knee disability is not related to his active 
service.  Mere lack of contemporaneous medical records is not, 
however, fatal to a claim.  Id.  

It is the Board's responsibility to judge the credibility of a 
veteran's reports of in-service injuries or post-service 
continuity.  The Board is not, however, in a position to 
determine medical facts, and instead must rely on medical experts 
for these opinions.  See, e.g., Smith v. Brown, 8 Vet. App. 546 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the 
Board finds that the medical nexus opinion offered by the 
examiner from the June 2010 examination is insufficient, the 
Veteran's claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for another VA 
examination before a new appropriate examiner 
to determine the nature and etiology of any 
right knee disorder, to include degenerative 
joint disease of the right knee.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination, and the examiner should 
indicate in the examination report that the 
claims file was reviewed.  All indicated 
studies should be conducted and all findings 
reported in detail.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that a currently 
diagnosed right knee disability, to include 
degenerative joint disease of the right knee, 
is related to service or an incident in 
service.  The examiner should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.

The examiner should also take note of the 
fact that not all of the Veteran's service 
treatment records are available.  In 
addition, the examiner must acknowledge the 
Veteran's report of a continuity of symptoms 
since service and should assume, for the 
purposes of this examination, that the 
circumstances surrounding the Veteran's 
report of suffering injury to his right knee 
while in service are credible. 

2.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.  

3.  The RO/AMC should then readjudicate each 
of the Veteran's claims.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case, allow an appropriate 
opportunity to respond, and thereafter return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



